Citation Nr: 1107120	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-23 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the military from August 
1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the Veteran's claim for service connection for PTSD 
and assigned an initial 10 percent rating effective from May 24, 
2007, the date of receipt of his claim.  He appealed for a higher 
initial rating.  

In a July 2008 decision and supplemental statement of the case 
(SSOC) since issued during the pendency of this appeal, the RO 
increased the initial rating for the PTSD from 10 to 50 percent, 
with the same effective date, but denied a higher rating.  The 
Veteran has since continued his appeal.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (a Veteran is presumed to be seeking the 
highest possible rating, unless he expressly indicates 
otherwise).

In an August 2010 remand, the Board remanded the claim for a 
Board hearing.  The Veteran and his friend testified before the 
undersigned Veterans Law Judge in December 2010.  A transcript of 
the hearing has been included in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.  The RO provided the Veteran 
information concerning the VCAA by correspondence dated in 
January 2008, April, August, and October 2009.

The Veteran contends that the initial 50 percent evaluation 
assigned his PTSD does not accurately reflect the severity of the 
disorder.  

The Board remanded the case in August 2007 for a Board hearing.  
During his December 2010 hearing before the undersigned Veterans' 
Law Judge, the Veteran argued that he has panic attacks, impaired 
impulse control including outbursts of anger, short term memory 
loss, suicidal ideation, tendency towards isolation, estrangement 
from his children, and only two close friends.  He asserts that 
his PTSD is worse than was reflected by the May 2009 examination 
and contends that his PTSD has worsened since the examination.  
He requests a remand to obtain a new VA examination if an 
increased rating cannot be granted at this time.

VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is 
the judgment of the Board that the Veteran should be provided 
another VA examination to determine the current level of severity 
of his PTSD.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all medical 
care providers, VA and non-VA, who treated 
the Veteran for his PTSD.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
current nature of his PTSD.  All indicated 
tests and studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or psychologist 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be conducted 
following the protocol in VA's Worksheets for 
Mental Disorders Examination and Review 
Examination for PTSD.

The examiner should comment on the effect of 
the service-connected PTSD on the Veteran's 
ability to engage in substantially gainful 
employment; that is, the impact of the 
Veteran's service-connected psychiatric 
disability on his ability to work, to include 
whether it renders him unemployable.  The 
examiner should set forth all examination 
findings along with the rationale for any 
conclusions reached.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  Then, the AMC/RO is to re-adjudicate the 
remaining claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


